          Case 1:19-cr-00706-ALC Document 21 Filed 03/27/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 27, 2020

BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Jaysean Sutton and Pedro Davila, 19 Cr. 706 (ALC)

Dear Judge Carter:

        The Government writes to respectfully request that the Court adjourn the pretrial
conference currently scheduled for April 2, 2020 at 10:00 a.m. for approximately 60 days. Due to
the COVID-19 outbreak, the United States Marshals Service is unable to produce the defendants
next week. In addition, the Government has produced three tranches of discovery, including as
recently as March 24, 2020, that we anticipate the defense will require more time to review.

        If the Court grants the adjournment, the Government further requests that time be excluded
until the next court date due to the COVID-19 outbreak, and in order for the parties to review the
discovery and discuss any pretrial resolution to the case.

        Defendant Jaysean Sutton does not object to this request. The Government e-mailed
counsel for defendant Pedro Davila on March 23, March 25, and March 27, 2020 to solicit Davila’s
position on an adjournment, but has not yet received a response.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                                by:
                                                      Alexander Li
                                                      Assistant United States Attorney
                                                      (212) 637-2265

cc:    A. James Bell, Esq. (by ECF)
       Tamara L. Giwa, Esq. (by ECF)
       Jennifer Willis, Esq. (by ECF)
